Citation Nr: 0117927	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to July 
1970, including service in the Republic of Vietnam from 
January 1969 to September 1970.  During this period of 
service, the veteran's military specialty was that of a stock 
control and accounting specialist.  The veteran had 
additional active service from August 1977 to July 1980.  

In a decision of April 1977 the Board denied service 
connection for a nervous disorder manifested by flashbacks.  
This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action by the RO 
that denied service connection for PTSD.  In March 20001, the 
veteran appeared and gave testimony at a hearing in 
Washington, D.C., before the undersigned Board member.  A 
transcript of this hearing is of record.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons made apparent below, the issue of entitlement to 
service connection for PTSD will be discussed in the remand 
section of this decision.  


FINDINGS OF FACT

1. In April 1977 the Board denied service connection for a 
nervous disorder manifested by flashbacks.  

2. New and material evidence, which is relevant and 
probative, has been associated with the claims folder 
since the final Board decision of April 1977.  


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for PTSD has been presented.  38 U.S.C.A. §§  
5108, 7104 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  However, in view of the favorable decision below 
in regard to the veteran's application to reopen his claim 
for service connection for PTSD based on new and material 
evidence, no further notification or development under the 
Veterans Claims Assistance Act of 2000 will be necessary in 
regard to this aspect of the veteran's appeal.  




I. Factual Basis  

The evidence of record at the time of the Board's April 1977 
decision denying service connection for a nervous disorder 
manifested by flashbacks may be briefly summarized.  The 
veteran's service medical records for his first period of 
active service, to include his February 1968 examination 
prior to service entrance and his September 1970 examination 
prior to service discharge, contain no findings or diagnosis 
indicative of any psychiatric disorder, including PTSD.  

In an August 1976 letter, a private physician reported that 
he had examined the veteran and found him to have 
disabilities that included a back injury and flashbacks.  No 
psychiatric diagnosis was rendered.  

B. E. T. submitted a letter in January 1977 in which he 
stated that the veteran had served in his unit while in 
Vietnam and, during that time, the veteran was injured when a 
door fell on him.  

The evidence that has been made part of the record since the 
April 1977 Board decision that denied service connection for 
a nervous disorder manifested by flashbacks includes service 
medical records from the veteran's second period of active 
duty.  These records, including the veteran's June 1977 
enlistment examination and his December 1979 examination 
prior to discharge, contain no findings or diagnosis 
indicative of any nervous disability, to include PTSD.  At 
the time of the latter examination, the veteran had numerous 
complaints, including nervous trouble, depression or 
excessive worry and frequent trouble sleeping.  The examiner 
noted that upon detailed questioning, the veteran denied most 
of his complaints, and was "very vague."  

On a VA general medical examination conducted in August 1980 
a psychiatric evaluation revealed normal findings.  

The veteran underwent VA treatment for substance abuse at a 
VA domiciliary facility beginning in November 1996.  After 
initial evaluation in late November 1996, the assessments on 
Axis I were continuous cocaine dependence, continuous 
cannabis dependence rule out bipolar or manic disorder, and 
rule out PTSD.  It was noted that the veteran wished to enter 
the PTSD program after completing rehabilitation.  During 
treatment in December 1996, it was noted that he had a 
history of addictive behavior for 29 years, focusing his 
lifestyle on obtaining illegal drugs.  

In an April 1997 statement, the veteran reported that he 
served from January 1969 to September 1970 with the 490th 
General Support Company in DaNang, Vietnam.  During this 
period, the veteran's military specialty was that of a stock 
control and accountant specialist.  The veteran indicated 
that during his Vietnam service he was subjected to enemy 
action and he reported that he dealt with casualties.  He 
reported that he had been subjected to enemy shelling and 
other actions that threatened his life.  The veteran also 
indicated that he had not been awarded The Purple Heart to 
which he was entitled.  

During VA treatment in early May 1997, the veteran claimed 
that on one occasion during his Vietnam service he was 
working the night shift as a stock controller when a rocket 
landed near by a slammed him against a table.  It was said 
that he was knocked unconscious when a door fell on him.  
Eventually he regained consciousness and went to a shelter.  
After evaluation, the assessment on Axis I chronic PTSD with 
significant impact on social and vocational life.  
Polysubstance abuse in early remission was also diagnosed.  

After a VA psychiatric examination in late May 1997, the 
diagnosis on Axis I was cocaine, alcohol and cannabis 
dependence, in early full remission.  A personality disorder, 
not otherwise specified, with schizotypal features was 
diagnosed on Axis II.  The examiner opined that the veteran 
did not meet the criteria for PTSD given the lack of 
significant traumatic experience and lack of significant 
avoidance and reexperiencing symptoms.  It appeared to the 
examiner that the veteran's problems were mainly 
characterological and substance abuse related.  

During VA outpatient treatment by a psychologist for 
psychiatric symptoms in October 1997 the veteran was reported 
to suffer from a variety of symptoms of PTSD.  No specific 
details were recorded.  The diagnostic impression on Axis I 
was chronic PTSD, with impact on social and vocational 
function.  

In an August 1998 statement, W. R. Wallingford, M.D., 
reported the results of a general medical examination, and 
included PTSD among the diagnoses.  No specific stressors 
were reported, nor did Dr. Wallingford report the psychiatric 
symptoms upon which the diagnosis was based.  He did refer to 
the veteran's self-reported history of PTSD.

In October 1998 documentation was received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
which showed that the DaNang Air Force Base came under enemy 
attacks of various types on 8 occasions during the period 
from January 1969 to September 1970.  

The veteran was hospitalized at a VA facility in November and 
December 1998 for the treatment of psychiatric symptoms.  
During the hospitalization, the veteran reported that he 
served in Vietnam for 20 months.  It was reported that the 
veteran was stationed at DaNang and his military duties were 
that of supply control.  The veteran indicated that he served 
on guard duty, convoys, and search-and-destroy missions.  He 
said that his most traumatic experience in Vietnam was being 
wounded in the back by falling debris while under enemy 
bombardment.  At the time of discharge from the hospital the 
diagnoses on Axis I included chronic PTSD, history of alcohol 
dependence and history of cocaine, cannabis, and heroin 
dependence; Axis IV noted "past combat."  

In March 2001, a statement was received from a service 
associate who stated that he recalled an incident in which 
their base was attacked and the writer was forced to seek 
shelter from bombardment.  He said that there were a lot of 
deaths and wounded on that occasion.  The writer said that 
the veteran was injured and that his injuries still affected 
him.  

During a hearing in Washington, D.C. before the undersigned 
Board member in March 2001, the veteran stated that, during 
or about the summer of 1969, he was working the night shift 
at a supply depot when the installation came under enemy 
bombardment.  He said that an enemy round blew off the door 
to the warehouse while he was attempting to close the door.  
He said that the door struck him on the back and knocked him 
unconscious.  The veteran said that he was rescued by a 
service associate, E. T., (who submitted the earlier 
statement as B.E.T.) and then managed to get to a bunker 
shelter.  He said that he was treated for this back injury 
the following day.  The veteran said that he was never 
awarded The Purple Heart because of this wound.  He said that 
he suffered from flashbacks of this incident ever since 
service and was treated for this complaint by the VA in the 
early 1970s.  He denied any treatment for psychiatric 
symptoms during his second period of active service.  

II. Legal Analysis  

The veteran has contended that he has PTSD as a result of his 
experiences during his military service in Vietnam.  No 
service personnel documentation of record shows that the 
veteran is a recipient of any award indicating exposure to 
combat, such as the Combat Infantryman Badge or the Purple 
Heart Medal, and these records do not otherwise indicate that 
he was exposed to combat.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for a disability due to a disorder first diagnosed 
after service when the evidence demonstrates that such a 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of PTSD, credible 
supporting evidence that the claimed stressor during service 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the claimed 
inservice stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  Id.  If the 
veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
medical records or other independent credible evidence to 
corroborate the veteran's testimony as to alleged stressor.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) (2000) provides, in pertinent part, that 
there must be added to the record new and material evidence 
which, assuming its credibility, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis of the Board's denial of service connection for a 
nervous disorder manifested by flashbacks in April 1977 was, 
essentially, that such a nervous disorder was not 
demonstrated by the evidence of record.  The evidence that 
has been associated with the record subsequent to the April 
1977 includes clinical records that document the veteran's 
complaints of flashbacks and also report a diagnosis of PTSD.  
The veteran has also testified in regard his claimed stressor 
which was related to exposure to enemy bombardment.  A 
service associate has submitted a statement which supports in 
a general sense the veteran's reported stressor incident.  
All of this recent evidence is new in that it was not of 
record at the time of the 1977 Board decision.  Moreover, 
this evidence, when read in conjunction with the evidence 
previously of record, is of such significance that it must be 
considered in order to fairly adjudicate the veteran's claim 
as provided in 38 C.F.R. § 3.156(a).  See Hodge, supra.  Such 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus new and material 
evidence has been submitted and the veteran's claim for 
service connection for PTSD is therefore reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  


REMAND

Since the veteran's claim for service connection for PTSD has 
been reopened, this issue must be adjudicated by the RO on 
the basis of all the evidence, both old and new.  However, in 
the Board's opinion further development of the evidence is 
appropriate prior to further adjudication of this issue.  

Although the veteran's testimony and his accounting of the 
events in service which he claims resulted in PTSD have been 
deemed credible for the purpose of reopening a previously 
denied claim, there are a number of inconsistencies which 
need to be reconciled prior to further appellate review.  For 
example, it appears that the diagnosis of PTSD has been 
based, in part, on a claimed stressor which has not been 
verified, or upon the veteran's assertion of having been in 
combat, a claim which is not supported by the evidence 
currently of record.  Adequate stressor development and 
verification, if possible, is required, as is a determination 
in the first instance by the RO as to whether he "engaged in 
combat with the enemy."  

The veteran has reported serving in the Reserve from 1973 to 
1974 and in the National Guard from 1974 to 1976.  Securing 
these records might shed some light on his claim.  

As noted in the decision above, the veteran has reported that 
he received treatment for flashbacks during the early 1970s 
at a VA facility.  It does not appear from the record that 
any attempt has been made to obtain clinical records 
documenting such treatment.  Such evidence would have 
relevance for the veteran's claim for service connection for 
PTSD.  Therefore, an attempt should be made to obtain 
clinical documentation of this treatment prior to further 
consideration of this issue.  Schafrath v. Derinski, 1 Vet. 
App. 589 (1991).  

Additionally, the Board notes that while documents from the 
veteran's personnel files for his second period of service 
are in the claims folder, equivalent records for the 
veteran's first period of active duty, which included service 
in Vietnam, are not of record.  Such personnel documentation 
from the veteran's first period of active service should be 
obtained and associated with the claims folder.  In addition, 
since the veteran has reported on at least 2 occasions that 
paperwork had been initiated to award him The Purple Heart, 
due to claimed back injury sustained in the warehouse 
incident, service records might provide some verification of 
this.  

It is also noted that the veteran was last afforded a VA 
psychiatric examination in May 1997, and at that time, the 
examiner concluded that the veteran did not meet the criteria 
for PTSD.  The only psychiatric diagnosis rendered on that 
occasion was that of a personality disorder with schizotypal 
features.  However, the veteran was subsequently hospitalized 
at a VA hospital with a diagnosis of chronic PTSD, based on a 
claim of combat service, which is not substantiated to date.  
In view of this, the Board believes that it may be necessary 
to afford the veteran another VA examination to clarify the 
diagnosis and etiology of his current psychiatric symptoms, 
if the claimed stressors are verified, or if the RO 
determines that the veteran "engaged in combat with the 
enemy."  

As noted above, recently legislation, VCAA, has imposed 
additional obligations on VA to ensure that assistance is 
provided to the veteran in developing evidence essential to 
his claim.  The RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to service connection for PTSD that 
is currently on appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  Any service medical records 
compiled in connection with the 
veteran's reported Reserve service 
from 1973-1974 and reported National 
Guard service from 1974-1976, as 
well as any other periods, should be 
obtained for review.  

2.  The RO must also review the 
claims file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures contained 
in Sections 3 and 4 of the act (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

3.  In this regard the RO should 
contact the claimant and inform him 
of the VA's heightened duty to 
assist him in the development of his 
claim for service connection for 
PTSD.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to his claim.  In 
particular, the RO should ask the 
claimant to provide any additional 
information he can recollect in 
regard to the incident in which he 
was struck by a door during an enemy 
bombardment of his supply depot at 
DaNang.  He should also be requested 
to provide details regarding any 
other incidents during service which 
he believes were stressors leading 
to PTSD.  The veteran should be 
advised that this information would 
be useful in any attempt to obtain 
supportive evidence of the stressor 
events, and that he should be as 
specific as possible (names, dates, 
times, locations) to facilitate a 
search for verifying information.  
Any information obtained from the 
veteran should be associated with 
the claims folder.  

4.  The RO should contact the 
National Personnel Records Center 
and attempt to obtain copies of all 
unit morning reports for the 490th 
General Support Company for the 
period from January 1969 through 
September 1970.  An attempt should 
also be made to obtain personnel 
records pertaining to the veteran 
first period of active duty that are 
not already contained in the claims 
folder.  In additional the unit 
history of the 490th  General 
Support Company for the period from 
January 1969 through September 1970 
should be obtained and associated 
with the claims folder.  

5.  The RO should make a 
determination on whether the veteran 
"engaged in combat with the 
enemy."  If the RO thereafter 
determines that the veteran did not 
participate in combat or that his 
stressors were unrelated to combat, 
a summary is to be prepared of the 
veteran's claimed stressors and that 
information, with copies of the 
veteran's personnel records and the 
history of the veteran's unit for 
the period he was assigned thereto 
is to be submitted to USASCRUR for a 
further attempt at verification of 
the veteran's claimed stressors.  

6.  The RO should obtain copies of 
all the veteran's outpatient 
treatment records reflecting 
treatment for psychiatric symptoms 
at the VA Medical Center in Hampton, 
Virginia during the 1970s.  All 
records obtained should be 
associated with the claims folder.  

7.  The RO should then carefully 
review all evidence obtained 
pursuant to the development 
requested above.  In the event these 
records suggest the presence of 
other sources of relevant evidence, 
such leads should be followed to 
their logical conclusion.  

8.  If it is determined that the 
veteran engaged in combat during 
service or was otherwise exposed to 
a stressor or stressors in service, 
which have been verified, he should 
be afforded another VA psychiatric 
examination, to include all 
indicated psychological testing.  
The current diagnosis(es) should be 
set forth.  The RO should inform the 
examining physician of the 
stressor(s) that has been verified.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  The 
examining physician should state 
that he has reviewed the claims 
folder in his examination report.  
All tests deemed necessary by the 
examiner must be conducted and the 
clinical findings and reasoning 
which form the basis of the opinions 
requested should be clearly set 
forth.  

The psychiatrist should then render 
an opinion as to whether the veteran 
currently suffers from PTSD 
resulting from his military 
experiences in Vietnam.  It should 
be stated whether a current 
diagnosis of PTSD is linked to a 
specific corroborated stressor event 
experienced in Vietnam pursuant to 
the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.

9.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all 
requested development has been 
completed in full.  If any 
development is incomplete, 
appropriate corrective action should 
be implemented.  When the requested 
development is complete, the RO 
should review this claim.  If the 
benefit sought remains denied, the 
veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
and afforded a reasonable 
opportunity to respond. 

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to comply with the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



